DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 4, 6 – 14, and 18 – 20 are pending.

Allowable Subject Matter
Claims 1 – 4, 6 – 14, and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 4 and 6 – 14 are allowed because Applicant has amended independent claims 1, 10, and 14 to include subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.

Claims 18 – 20 are allowed because Applicant has amended the claims to be in independent form, including all limitations of the original base claim, any intervening claims, and the subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181             

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181